DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              LINDA DAVANZO and ANDREW DAVANZO,
                          Appellants,

                                    v.

                         BANKUNITED, N.A.,
                             Appellee.

                             No. 4D18-1985

                             [April 18, 2019]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 502014CA13646XXXMB.

  Robert J. Hauser of Pankauski Hauser PLLC, West Palm Beach, for
appellants.

   Christopher J. Hoertz, Daniel M. Herrera and Gary M. Singer of Law
Firm of Gary M. Singer, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.